Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1 -13 have been examined in this application.  Claim 14 has been withdrawn from consideration. This communication is the first action on merits.  
	Election/Restrictions
Applicant’s election without traverse of Invention I Claims 1 –13  in the reply filed on 9/12/2022 is acknowledged.
Claim Objections
Claim 1 is  objected to because of the following informalities: Claim 1 recites "control system control system configured to" examiner suggest amending to " a control system configured to" .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4, 8,9, 11- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016086224 A1 to Allen et. al. (Allen hereafter) in view of WO 2016075625 A1 to Lopez et. al. (Lopez hereafter) .
As per claim 1, Allen teaches A support surface overlay system comprising: (see Abstract: "An apparatus for rotating a bed-ridden person in order to prevent pressure sores") a therapeutic support surface overlay (see 100,200, 102 & 202—Fig.4: support surface overlay ) having a first inflatable compartment (see 100 & 200—Fig.4: first inflatable compartment), a second inflatable compartment (see 102 & 202—Fig.4: second inflatable compartment), the first inflatable compartment defining a first variable air volume (see 101 & 201—Fig.1b: first variable air volume), the second inflatable compartment defining a second variable air volume (see 103 & 203—Fig.1b: second variable air volume ) separate from and independent of the first variable air volume (see pg.15 para [0057]: "..each of the bladders may be independently inflated and/or deflated as desired by the user ") and a control system control system (see 500—Fig.14: a control system ) configured to selectively and alternatingly inflate and deflate the first and second inflatable compartments (see pg.7 para [0032]: "controller of the invention in fluid communication with the inflatable bladders of the invention via fluid tubing so that the bladders of the invention may be inflated and deflated by the at least one air pump and valve of the invention") and to concurrently evacuate fluid from an uninflated one of the first and second inflatable compartments (see pg.9 para [0041]: "depicting the operation of the valves and air flow when filling a second set of bladders with a fluid such as air, where the fluid is drawn from a first set of bladders.") the control system comprising: a pneumatic pump (see 470—Fig.14) having a pump inlet port (see J—Fig.14:  pump inlet port) and a pump outlet port (see K—Fig.14: pump outlet port); a first three-way control valve (see 1012—Fig.14:  first three-way control valve) having a first port fluidly coupled to the pump inlet port (see annotated Fig.16: first port connected to pump inlet (J)); a second port fluidly coupled to the first variable air volume (see 304—Fig.15: first three way valve (1012) second port connected to first variable volume via tube (304)), and a third port coupled to the pump outlet port (see annotated Fig.15: third port connected to pump outlet (k)); a second three-way control valve (see 1010—Fig.14: second three-way control valve ) having a first port fluidly coupled to the pump inlet port (see annotated Fig.15), 

    PNG
    media_image1.png
    636
    1515
    media_image1.png
    Greyscale












a second port fluidly coupled to the second variable air volume (see 304—Fig.15: second three way valve (1010 )second port connected to second variable volume via tube (304)), and a third port coupled to the pump outlet port; (see annotated Fig.16: third port) and an inlet flow control device (see 1011—Fig.14: inlet flow control device) having a first port fluidly coupled to an environment external to the control system(see 471—Fig.14: inlet control device coupled to  environment external to the control system via element (471))  and a second port fluidly coupled to the pump inlet port (see annotated Fig. 14: second port ).

    PNG
    media_image2.png
    687
    798
    media_image2.png
    Greyscale

Allen does not teach an envelope enclosing the first and second inflatable compartments,  and the envelope defining a third variable air volume separate from and independent of the first variable air volume and the second variable air volume; an envelope suction port configured for fluid connection to the third variable air volume; a check valve configured to enable fluid flow out of the third variable air volume through the envelope suction port and to disable fluid flow into the third variable air volume through the envelope suction port; and from the envelope, 
Lopez teaches an envelope enclosing the first and second inflatable compartments (see examiner note; 7—Fig.9; page 5: "Referring to FIG. 7 and FIG. 8 the sheet material is a material that has pores (7) in a matrix of fluid exit pores (8) that pass through said material with pores"),
Note the examiner considers the sheet material consisting of element (7) as the envelope)

and the envelope defining a third variable air volume (see 12—Fig.9:  third variable air volume) separate from and independent of the first variable air volume and the second variable air volume (see page 5: " the fluid chamber (12) has a third flow inlet (9) connected to the fluid release mechanism and the source of Pressurized fluid, said third flow inlet (9) is independent of the fluid inlets of the first control volume (1) and the second control volume (2). "); an envelope suction port (see 9—Fig.1: envelope suction port) configured for fluid connection to the third variable air volume; (see page 5: " the fluid chamber (12) has a third flow inlet (9) connected to the fluid release mechanism and the source of Pressurized fluid")  a check valve (see 6—Fig.1 ) configured to enable fluid flow out of the third variable air volume through the envelope suction port (see page 6-7: "The fluid release mechanism (6) allows the passage of fluid from the fluid chamber (12) to the outside of the device releasing fluid, this is in order to regulate the temperature and humidity of the skin that is in contact with the device for long periods of time.") and to disable fluid flow into the third variable air volume through the envelope suction port (see page 6: "The third flow inlet (9) is connected to the fluid release mechanism (6) through a connector and a hose (15) that cross the intermediate part (14) and is connected to the flow source (3) and the pores (7) of the pore matrix (7) of fluid outlet (8). The fluid entering the third flow inlet (9) is given by means of a valve that is controlled by the control unit (10)."); [and a control system control system configured to concurrently evacuate fluid from the envelope (see page 6: " The fluid entering the third flow inlet (9) is given by means of a valve that is controlled by the control unit (10).").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Allen with the teachings of Lopez with the motivation of providing a system capable of regulating the user's temperature and humidity by relieving air from the third envelope (see page 5 -6  "The fluid release mechanism (6) allows the passage of fluid from the fluid chamber (12) to the outside of the device releasing fluid, this is in order to regulate the temperature and humidity of the skin that is in contact with the device for long periods of time. The skin is the most important source of heat loss of the body so the variables that affect perspiration, humidity and temperature must be controlled to avoid alterations in the tone and thermoregulation of the body and avoid skin ulceration so The fluid release mechanism that is in contact with the user's body must regulate humidity and temperature.").
As per claim 3, Allen teaches The support surface overlay system of claim 1 wherein, in a second operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump inlet port (see pg.25 para [0075] " third valve 1012 is commanded allow fluid communication between the first set of bladders and second plenum 608; and pump 470 is commanded to an ON state causing it to pump air in a direction as depicted by the arrows of the figure.") and to disable fluid communication between the first inflatable compartment and the pump outlet port (see Fig. 17; examiner note (1));
Note (1): the examiner note that the first three way check valve 1012 is not in fluid communication with the pump out let (K) in this state as shown in Fig. 17

the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see pg.25 para [0075] "and likewise fluid is pulled from the second set of bladders, through first valve 1010, into second plenum 608; fluid is then pumped from second plenum 608 through fluid pump 470 into first plenum 601, through second valve 1011")and to disable fluid communication between the second inflatable compartment and the pump outlet port (see Fig. 17; examiner note (2) );
Note (2) : the examiner note that the second three way check valve 1010 is not in fluid communication with the pump out let (K) in this state as shown in Fig. 17

the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port (see pg.24 para [0073] "second valve 1011 is commanded to an OFF state"); and the pump is running (see pg.25 para [0075]; examiner note (3) ).
(3) Note: It may be understood that pump 470 in a running state until a desired inflation pressure is reached  see pg.25 para [0075]

As per claim 4, Allen teaches The support surface overlay system of claim 3 wherein, in a third operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump outlet port (see 1012 & K—Fig.15; pg.24 para [0073]: " It can thus be seen that, in this condition, fluid is pulled from the second set of bladders, through first valve 1010, into second plenum 608, through fluid pump 470 into first plenum 601, through third valve 1012 and into the first set of bladders.") and to disable fluid communication between the first inflatable compartment and the pump inlet port (see examiner note (4));
Note (4): It may be understood that the first three way valve 1012 is not in fluid communication with pump inlet (J) as shown in Fig. 15  

and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see 1010 & J Fig.15; pg.24 para [0073]: "fluid is pulled from the second set of bladders, through first valve 1010, into second plenum 608, through fluid pump 470") and to disable fluid communication between the second inflatable compartment and the pump outlet port (see examiner note (5)).
 Note (5) : It may be understood that the second three-way valve 1010 is not in fluid communication with pump outlet (K) as shown in Fig. 15

the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port (see pg.24 para [0073]: "second valve 1011 is commanded to an OFF state"); and the pump is running (see examiner note (6)).
Note (6): It may be understood that pump 470 in a running state until a desired inflation pressure is reached  see pg.24 para [0073]

As per claim 8, Allen teaches The support surface overlay system of claim 1 wherein, in an eighth operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump inlet port (see 1012 & J—Fig. 16; pg.24-25 para [0074]: " It can thus be seen that, in this condition, fluid is pulled from the first set of bladders, through third valve 1012, into second plenum 608, through fluid pump 470 ") and to disable fluid communication between the first inflatable compartment and the pump outlet port (see examiners note (7));
 Note (7): the examiner notes that the first three way check valve 1012 is not in fluid communication with the pump out let (K) in this state as shown in Fig. 16

and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump outlet port (see 1010 & K—Fig.16 pg.24-25 para [0074]: "first valve 1010 is commanded to allow fluid communication between first plenum 601 and the second set of bladders") and to disable fluid communication between the second inflatable compartment and the pump inlet port (see examiners note (8));
 Note (8): The examiner notes that the second three-way check valve 1010 is not in fluid communication with the pump inlet (J) in this state as shown in Fig. 16 

the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port; (see Fig.16 pg.24-25 para [0074]: "second valve 1011 is commanded to an OFF state") and the pump is running (see pg.24-25 para [0074]: "and pump 470 is commanded to an ON state causing it to pump air in a direction as depicted by the arrows of the figure.").
As per claim 9, Allen teaches  The control system of claim 1 wherein, in a ninth operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump inlet port (see Fig. 16; pg.24-25 para [0074]) and to disable fluid communication between the first inflatable compartment and the pump outlet port (see examiners note (7) on page 10); and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump outlet port (see Fig.16 pg.24-25 para [0074]) and to disable fluid communication between the second inflatable compartment and the pump inlet port (see examiners note (8) on page 10), the inlet flow control device is configured to enable fluid communication between the environment and the pump inlet port (see pg.23-24 para [0072]: "second valve 1011 is commanded to allow fluid communication between the outside environment, which may be outside air, "),and the pump is running (see pg.23-24 para [0074]).
As per claim 11, Allen teaches The support surface overlay system of claim 1 wherein, in a thirteenth operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump outlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the first inflatable compartment and the pump inlet port (see examiner note (4): on page 9) ; and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the second inflatable compartment and the pump outlet port, (see examiner note (5): on page 9) the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port (see pg.24 para [0073]); and the pump is running (see pg.24 para [0073]: " and pump 470 is commanded to an ON state causing it to pump air in a direction as depicted by the arrows of the figure").
As per claim 12, Allen teaches The support surface overlay system of claim 1 wherein, in a fourteenth operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump outlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the first inflatable compartment and the pump inlet port (see examiner note (4) on page 9);  and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the second inflatable compartment and the pump outlet port(see examiner note (5): on page 9); the inlet flow control device is configured to enable fluid communication between the environment and the pump inlet port (see pg.23 para [0071]: "second valve 1011 is commanded to allow fluid communication between the outside environment, which may be outside air,"); and the pump is running (see pg.24 para [0073]: " and pump 470 is commanded to an ON state causing it to pump air in a direction as depicted by the arrows of the figure").
As per claim 13, Allen teaches A control system for use with a therapeutic support surface overlay (see Claim 6 ) having a first inflatable compartment (see 100 & 200—Fig.4: ), a second inflatable compartment (see 102 & 202—Fig.4 ), the first inflatable compartment defining a first variable air volume (see 101 & 201—Fig.1b), the second inflatable compartment defining a second variable air volume separate from and independent of the first variable air volume(see 103 & 203—Fig.1b), , the control system comprising: a pneumatic pump (see 470—Fig.14) having a pump inlet port (see J—Fig.14: )and a pump outlet port(see K—Fig.14: );  a first three-way control valve having a first port fluidly coupled to the pump inlet port,(see 1012—Fig.14: ) a second port configured to be fluidly coupled to the first variable air volume(see 304—Fig.15), and a third port coupled to the pump outlet port (see annotated Fig.15: on page 4); a second three-way control valve having a first port fluidly coupled to the pump inlet port,(see 1010—Fig.14) a second port configured to be fluidly coupled to the second variable air volume(see annotated Fig.15: on page 4), and a third port coupled to the pump outlet port(see annotated Fig.15: on page 4); an inlet flow control device having a first port fluidly coupled to an environment external to the control system (see 471—Fig.14: inlet control device coupled to  environment external to the control system via element (471)) and a second port fluidly coupled to the pump inlet port (see annotated Fig. 14: on page 5).
Allen does not teach an envelope enclosing the first and second inflatable compartments and the envelope defining a third variable air volume separate from and independent of the first variable air volume and the second variable air volume ; an envelope suction port configured for fluid connection to the third variable air volume; and a check valve configured to enable fluid flow out of the third variable air volume through the envelope suction port and to disable fluid flow into the third variable air volume through the envelope suction port.
Lopez teaches an envelope enclosing the first and second inflatable compartments (see 7—Fig.9; page 5) and the envelope defining a third variable air volume separate from and independent of the first variable air volume and the second variable air volume (see 12—Fig.9) ; an envelope suction port configured for fluid connection to the third variable air volume; (see 9—Fig.1) and a check valve (see 6—Fig.1) configured to enable fluid flow out of the third variable air volume through the envelope suction port (see page 6-7) and to disable fluid flow into the third variable air volume through the envelope suction port (see page 6).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Allen with the teachings of Lopez with the motivation of providing a system capable of regulating the user's temperature and humidity by relieving air from the third envelope (see page 5 -6).
Claim(s) 2, 5 -7 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016086224 A1 to Allen in view of WO 2016075625 A1 to Lopez in further view of US 20090100604 A1 Caminade et. al. (Caminade here after).
As per claim 2, Allen teaches The support surface overlay system of claim 1 wherein, in a first operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump inlet port (see pg.25 para [0075]) and to disable fluid communication between the first inflatable compartment and the pump outlet port (see Fig. 17; examiner note (1) on page 8); the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see pg.25 para [0075) and to disable fluid communication between the second inflatable compartment and the pump outlet port (see Fig. 17; examiner note (2) on page 8) ; the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port(see pg.24 para [0073])
Allen nor Lopez teach [wherein] the pump is not running.

Caminade teaches [wherein] the pump is not running (see pg.7 para [0130]: "At t3, the setpoint pressure PC is reached in said second cells, thereby causing the pump to be switched off. The pump being switched off again triggers the next stage (stage P.3), with the second solenoid valve 14.sub.2 being put into the activation state and the second cells 12C2 being deflated, and thus the second cells being connected to the surrounding air. ").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Allen with the teachings of Caminade with the motivation of providing the system the capability to inflate and deflate simultaneously  (see pg.3 para [0032] " when (t3) the setpoint pressure is reached in said second cells, detection of said setpoint pressure in said second cells causes the pump to be switched off and each series of cells to be put into the state in which communication is open with the pump and with the cells of the other series of cells, thereby making it possible for fluid to be transferred from said second cells to said first cells, and thus for said second cells to be deflated, and, simultaneously, for said first cells to be re-inflated, to said regulation pressure; and").
As per claim 5, Allen teaches The support surface overlay system of claim 1 wherein, in a fifth operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump outlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the first inflatable compartment and the pump inlet port (see examiner note (4) on page 9); and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the second inflatable compartment and the pump outlet port(see examiner note (5) on page 9): the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port (see pg.24 para [0073]).
Allen nor Lopez teach wherein the pump is not running.
Caminade teaches [wherein] the pump is not running (see pg.7 para [0130]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Allen with the teachings of Caminade with the motivation of providing the system the capability to inflate and deflate simultaneously (see pg.3 para [0032] ). 
As per claim 6, Allen teaches The support surface overlay system of claim 1 further comprising a first pressure sensor (see 454—Fig.4) configured to determine fluid pressure in the first inflatable compartment (see pg. 19-20 para [0064]: "Pressure sensors 454 may be in electrical or wireless communication with fluid pump and valve assembly 450 and may operate to shut off fluid pump and valve assembly 450 once a pre-determined desired pressure is reached in the bladders being inflated. This feature of the invention prevents over-inflation of any of the bladders. ") wherein, in a sixth operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump outlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the first inflatable compartment and the pump inlet port (see examiner note (4):on page 9): and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see Fig.15; pg.24 para [0073]) and to disable fluid communication between the second inflatable compartment and the pump outlet port (see examiner note (5) on page 9), the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port (see pg.24 para [0073])
Allen nor Lopez teach wherein the pump cycles between running and not running states in order to maintain the pressure in the first inflatable compartment as determined by the first pressure sensor at a first desired pressure.
Caminade teaches wherein the pump cycles between running and not running states in order to maintain the pressure in the first inflatable compartment as determined by the first pressure sensor at a first desired pressure (see Abstract: "the alternating deflation and re-inflation of said first and second cells of the support device taking place in a cycle controlled by said inflation means being switched on/off, wherein the switching on/off of said inflation means is controlled as a function of the values of the pressures of the fluid measured inside said cells and of comparison of said values with at least one reference pressure value determined as a function of the morphology of the patient.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Allen with the teachings of Caminade with the motivation of minimizing operation cost by implementing a pump that does not require implementation of a costly electronic clock for sequencing the successive stages of switching on and switching off the pump (see pg.3 para [0043] "The method disclosed herein is also less expensive than known methods because it does not require implementation of a costly electronic clock for sequencing the successive stages of switching on and switching off the pump").
As per claim 7, Allen teaches The support surface overlay system of claim I wherein, in a seventh operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump inlet port (see pg.25 para [0075]) and to disable fluid communication between the first inflatable compartment and the pump outlet port (see Fig. 17; examiner note (1) on page 8); and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump inlet port (see pg.25 para [0075)) and to disable fluid communication between the second inflatable compartment and the pump outlet port (see Fig. 17; examiner note (2) on page 8); the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port (see pg.24 para [0073])
Allen nor Lopez teach wherein the pump is not running.
Caminade teaches wherein the pump is not running (see pg.7 para [0130]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Allen with the teachings of Caminade with the motivation of providing the system the capability to inflate and deflate simultaneously (see pg.3 para [0032]).
As per claim 10, Allen teaches The support surface overlay system of claim 1 further comprising a second pressure sensor (see 454—Fig.4) configured to determine fluid pressure in the first inflatable compartment (see pg.19-20 para [0064]: pg. para [0064]) wherein, in an eleventh operational state: the first three-way control valve is configured to enable fluid communication between the first inflatable compartment and the pump inlet port (see Fig. 16; pg.24-25 para [0074]: " It can thus be seen that, in this condition, fluid is pulled from the first set of bladders, through third valve 1012, into second plenum 608, through fluid pump 470 ")  and to disable fluid communication between the first inflatable compartment and the pump outlet port(see examiners note (7) on page 10);and the second three-way control valve is configured to enable fluid communication between the second inflatable compartment and the pump outlet port (see Fig.16 pg.24-25 para [0074]) and to disable fluid communication between the second inflatable compartment and the pump inlet port(see examiners note (8 on page 10 );the inlet flow control device is configured to disable fluid communication between the environment and the pump inlet port (see Fig.16 pg.24-25 para [0074]: "second valve 1011 is commanded to an OFF state")
Allen nor Lopez teach wherein the pump cycles between running and not running states in order to maintain the pressure in the second inflatable compartment as determined by the second pressure sensor at a second desired pressure.
Caminade teaches ;and the pump cycles between running and not running states in order to maintain the pressure in the second inflatable compartment as determined by the second pressure sensor at a second desired pressure (see Abstract: "the alternating deflation and re-inflation of said first and second cells of the support device taking place in a cycle controlled by said inflation means being switched on/off, wherein the switching on/off of said inflation means is controlled as a function of the values of the pressures of the fluid measured inside said cells and of comparison of said values with at least one reference pressure value determined as a function of the morphology of the patient.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Allen with the teachings of Caminade with the motivation implementing a cost effective pump that does not require implementation of a costly electronic clock for sequencing the successive stages of switching on and switching off the pump(see pg.3 para [0043]"The method disclosed herein is also less expensive than known methods because it does not require implementation of a costly electronic clock for sequencing the successive stages of switching on and switching off the pump").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        10/13/2022
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/13/2022